The defendant Rita Behar seeks to appeal from a ruling on objections raised at an examination before trial. No appeal lies either as of right or by permission from rulings made during the course of an examination before trial (CPLR 5701 [a], [c]; Alberi v Rossi, 117 AD2d 574). This holds true even if, *665as here, the ruling is reduced to an order, unless such order is made upon a complete record on an application seeking either to compel answers to questions or to obtain a protective order (Rockwood Natl. Corp. v Peat, Marwick, Mitchell & Co., 59 AD2d 573). Even in such a case, the order is appealable only by permission (Rockwood Natl. Corp. v Peat, Marwick, Mitchell & Co., supra; see also, Scott v Vassar Bros. Hosp., 133 AD2d 76; Ewell v Moore, 133 AD2d 67; Sainz v New York City Health & Hosps. Corp., 106 AD2d 500; Roberts v Modica, 102 AD2d 886). In the instant case, even if the order had been made on a record, there was no order of either the Supreme Court or this court granting permission to appeal (see, CPLR 5701 [c]). Thompson, J. P., Brown, Weinstein and Harwood, JJ., concur.